Citation Nr: 1456483	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to April 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that rating decision, in pertinent part, the RO granted service connection for DDD and assigned an initial disability rating of 10 percent, effective from April 30, 2009.  The Veteran disagreed with the initial 10 percent rating assigned and this appeal ensued.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in August 2012.  A transcript of his testimony is associated with the claims file.  

In March 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been made part of the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

At the hearing, the Veteran reported that he is unable to work due to his back disability.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an initial disability rating in excess of 10 percent for the service-connected DDD of the lumbar spine.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for DDD was established pursuant to a June 2010 rating decision, which assigned an initial 10 percent disability rating effective from April 30, 2009.  This rating was based, at least in part, on findings from a November 2009 VA examination.  The Veteran maintains that a higher initial rating is warranted for the service-connected DDD based on pain, weakness and functional impairment.  

At the Veteran's most recent VA Compensation & Pension examination in September 2012, it was noted that the Veteran refused to perform range of motion testing for his lumbar spine.  It was also noted that the Veteran had been treated at the emergency room the day prior for a flare-up of his back pain.  This could be the reason that range of motion testing was not performed by the Veteran at his examination.  

Furthermore, the VA examination of September 2012 indicates no neurological impairment associated with the DDD of the lumbar spine; yet, at his Board hearing in March 2014, the Veteran testified that his leg tingles and his pain is so severe that he has been prescribed morphine and Percocet.  Also, VA treatment records added to the electronic record since the last VA examination show that the Veteran was fitted for a back brace in September 2012 and an MRI was conducted in approximately January 2013.  A January 2013 VA outpatient treatment record notes that examination of the lumbar spine revealed reduced lumbar lordosis and reduced range of motion, possible muscle spasms and a mild lumbar shift.  The impression included chronic mechanical diskogenic low back pain with intermittent radiculitis.  Methocarbomol 1500 mg twice daily as needed was prescribed for muscle spasms.  This evidence suggests that a higher rating for the service-connected DDD of the lumbar spine may be appropriate, but up-to-date range of motion testing needs to be conducted before the proper disability rating can be assigned.

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2014), and all other applicable legal precedent.

2.  Send the Veteran a copy of VA Form 21-8940, Veteran's Application for Increased Compensation based on unemployability, and upon its receipt from the Veteran, conduct any development action that is warranted.

3.  Obtain any outstanding VA medical records and associate them with the electronic record or the claims file, particularly any records dated after July 2013.  Perform any and all follow-up as necessary, and document negative results.
 
4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of his service-connected DDD.  The examiner should identify all low back pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  The examiner should express the degree of motion loss; and, whether this limitation is increased during periods of flare-ups.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back.  In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Please review the Veteran's treatment records and the March 2014 hearing transcript for a description of the severity and frequency of the flare-ups.  Additionally, describe the symptoms and severity of any associated objective neurological abnormalities present.

The examiner should also opine as to the extent of any occupational functional impairment caused by the Veteran's DDD of the lumbar spine and his other service-connected disabilities.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

5.  Ensure that the examination is adequate, and if not, return the examination for clarification.  

6.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




